                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION
 STEVEN ALBERT MARTIN,                               )
                                                     )
                                  Plaintiff,         )
                                                     )
                        v.                           )      No. 5:18-06116-CV-RK
                                                     )
                                                     )
 GM FINANCIAL, AMERICREDIT                           )
 FINANCIAL SERVICES INC.,                            )
 RIEZMAN BERGER P.C., JULIE K.                       )
 GRAHAM, AMERICAN                                    )
 COLLATERAL RECOVERY,                                )
 MISSOURI DEPARTMENT OF                              )
 REVENUE, EXPERIAN, EQUIFAX,                         )
                                                     )
                                                     )
                                  Defendants.        )
              ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
        Before the Court is the Motion to Dismiss Plaintiff’s Amended Complaint filed by
Defendants Americredit Financial Services, Inc., GM Financial, Julie Graham, and Reizman
Berger, P.C. (“the Motion”).            (Docs. 36, 37, 39, 48.)    The Motion is fully briefed.
(Docs. 38, 40, 49, 55.) After careful consideration, the Motion is GRANTED, and this case is
DISMISSED without prejudice.
                                               Background
        The relevant allegations in Plaintiff’s Amended Complaint are as follows. (Doc. 33.)
Plaintiff   purchased        a   2016    Cadillac   Escalade,   Vehicle   Identification   Number
1GYS4JKJ4GR432597 (“the Vehicle”) from Conklin Fangman Buick, Cadillac, GMC dealer on
or about April 29, 2017. Plaintiff received financing for the Vehicle from GM Financial.
Following the purchase and financing of the Vehicle, GM Financial sent Plaintiff a letter restating
the payment terms and options agreed upon at the time of purchase. Plaintiff sent GM Financial a
letter that indicated the loan had been paid off. GM Financial filed a Petition for Replevin of
Possession of Property against Plaintiff in the Circuit Court of Platte County, Missouri. American
Collateral Recovery attempted repossession of the vehicle. Plaintiff’s Complaint alleges bank
fraud, securities fraud, mail fraud, deceptive business practices, racketeering, and attempted grand
theft auto against Defendants.
          The Motion before the Court seeks dismissal pursuant to Rule 12(b)(1) Lack of Subject
Matter Jurisdiction, 12(b)(6) Failure to State a Claim, and failure to comply with Rules 8 and 9’s
pleading requirements.
                                            Legal Standard
          “A Rule 12(b)(1) motion challenges the federal court’s subject matter jurisdiction over a
cause of action.” Knox v. St. Louis City Sch. Dist., 2018 U.S. Dist. LEXIS 209123, at *2 (E.D.
Mo. Dec. 12, 2018) “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life
Ins. Co. of America, 511 U.S. 375, 377 (1994). “Generally speaking, a federal court’s subject-
matter jurisdiction over a case must be based on either [a] federal question . . . or diversity.” Miller
v. Clark, 2013 U.S. Dist. LEXIS 196713, at *1 (W.D. Mo. June 14, 2013). The party asserting
federal jurisdiction has the burden to prove the federal court has the power to hear the case. Suppes
v. Katti, 2016 U.S. Dist. LEXIS 143705, at *3 (W.D. Mo. Oct. 18, 2016). As discussed below,
both federal question and diversity jurisdiction are lacking in this case.
          A. Diversity Jurisdiction
          Diversity jurisdiction exists “where the matter in controversy exceeds the sum or value of
$75,000 . . . and is between . . . citizens of different States.” 28 U.S.C. § 1332(a)(1). If any plaintiff
is a citizen of the same state as any defendant, diversity jurisdiction does not exist. Simpson v.
Thomure, 484 F.3d 1081, 1083 (8th Cir. 2007). “In order to be a citizen of a State within the
meaning of the diversity statute, a natural person must both be a citizen of the United States and
be domiciled within the State.” Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828
(1989).
          B. Federal Question Jurisdiction
          “Federal-question jurisdiction exists when the plaintiff’s right to relief necessarily depends
on the resolution of a substantial question of federal law.” Biscanin v. Merrill Lynch & Co., 407
F.3d 905, 906 (8th Cir. 2005) (internal quotation marks and citation omitted).
          When considering a Rule 12(b)(1) motion to dismiss, a movant seeking dismissal may
assert either a facial or factual attack on subject matter jurisdiction. Moss v. United States, 895
F.3d 1091, 1097 (8th Cir. 2018). A facial attack looks only to the face of the pleadings, but a
factual attack may consider matters outside the pleadings. Knox, 2018 U.S. Dist. LEXIS 209123,

                                                    2
at *3 (citing Croyle by and through Croyle v. United States, 908 F.3d 377, 380 (8th Cir. 2018)).
Under a facial attack, the movant “asserts that the [complaint] fails to allege sufficient facts to
support subject matter jurisdiction.” Davis v. Anthony, Inc., 886 F.3d 674, 679 (8th Cir. 2018)
(internal quotation marks and citation omitted). When considering a facial attack, the court
restricts itself to the face of the pleadings, and the nonmovant receives the same protections as it
would defending against a Rule 12(b)(6) motion. Id. “Therefore, a court considering a facial
attack on the court’s subject matter jurisdiction must: (1) evaluate whether the asserted jurisdiction
basis is patently meritless by looking to the face of the [pleading] . . . and drawing all reasonable
inferences in favor of the pleader, and (2) presume all of the factual allegations concerning
jurisdiction are . . . true.” Knox, 2018 U.S. Dist. LEXIS 209123, at *3-4 (internal quotation marks
and internal citations omitted). “The 12(b)(1) motion presenting a facial challenge to the court’s
subject matter jurisdiction is successful if the [pleader] fails to allege an element necessary for
subject matter jurisdiction.” Id. (internal quotation marks omitted).
                                                 Discussion
        A. Diversity Jurisdiction
        Defendants argue dismissal is proper because the Court does not have subject-matter
jurisdiction.1 Plaintiff’s Complaint alleges that Plaintiff himself and Defendant Julie Graham are
both domiciled in Missouri. Accordingly, because both Plaintiff and Defendant Graham are
domiciled in Missouri, diversity jurisdiction does not exist. See 28 U.S.C. § 1332(a)(1) (“[t]he
district courts shall have original jurisdiction of all civil actions where the matter in controversy
exceeds the sum or value of $75,000, exclusive of interests and costs, and is between citizens of
different States”). The Court need not address the citizenships of the remaining Defendants or
address the amount in controversy requirement as diversity jurisdiction cannot exist because
Plaintiff and Defendant Graham are both citizens of Missouri.




        1
         The parties do not address whether the Motion is a facial or factual attack; however, because
Defendants did not present or direct the Court to any materials outside of Plaintiff’s Complaint, the Court
will construe the Motion as a facial attack. See Knox, 2018 U.S. Dist. LEXIS 209123, at *4 (“[w]hile
acknowledging a litigant may present either a facial attack or a factual attack to a federal court's subject
matter jurisdiction . . . did not present, or direct the Court to, any materials outside the pleadings to support
her Rule 12(b)(1) motion;” therefore, the 12(b)(1) motion is a facial attack).

                                                       3
        B. Federal Question Jurisdiction
        Federal question jurisdiction does not exist. Plaintiff’s Complaint alleges a violation of a
federal statute, 18 U.S.C. § 1346. 18 U.S.C. § 1346 is a criminal statute that prosecutes those
engaged in “any scheme or artifice to defraud, or for obtaining money or property by means of
false or fraudulent pretenses, representations, or promises.” Plaintiff alleges Defendants violated
18 U.S.C. § 1346 because they attempted “to collect on a debt in a scheme to deprive another of
the intangible right of honest service for which Defendant knew there was no loan or lien created
but yet continued collection attempts.” (Doc. 33.) The Supreme Court found that 18 U.S.C.
§ 1346 criminalized only schemes to defraud that involved bribes or kickbacks. Skilling v. United
States, 130 S. Ct. 2896 (2010). Plaintiff’s Complaint does not allege the conduct by Defendants
amounts to either a bribe or kickback; therefore, 18 U.S.C. § 1346 is inapplicable. See Richter v.
Advance Auto Parts, Inc., 686 F.3d 847, 856 (8th Cir. 2012) (“Richter’s complaint does not allege
that the reported misconduct amounts to either a bribe or a kickback. She may not, therefore, rely
on § 1346 to support a claim for theft of honest services.”).
        In viewing the Motion as a facial attack and considering only the pleadings, the Court finds
Plaintiff has not met his burden to show this Court has subject matter jurisdiction. See Suppes,
2016 U.S. Dist. LEXIS 143705, at *3. Because the issue of subject matter jurisdiction is
dispositive, the Court need not address the remaining claims in the Motion. See Fed. R. Civ. P.
12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action.”).
                                               Conclusion
        Because the Court does not have subject matter jurisdiction over this case, Defendants’
Motion to Dismiss is GRANTED, and this case is DISMISSED without prejudice.2
        IT IS SO ORDERED.
                                                          s/ Roseann A. Ketchmark
                                                          ROSEANN A. KETCHMARK, JUDGE
                                                          UNITED STATES DISTRICT COURT
DATE: March 14, 2019




        2
          “Dismissals for lack of subject-matter jurisdiction . . . must be without prejudice, because a lack
of jurisdiction deprives the dismissing court of any power to adjudicate the merits of the case.” Hampton
v. Pacific Investments Co., LLC, 869 F.3d 844, 846 (9th Cir. 2017).

                                                     4
